     Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 1 of 13
                                                                                                 United States District Court
                                                                                                   Southern District of Texas

                                                                                                      ENTERED
                               UNITED STATES DISTRICT COURT                                        February 04, 2021
                                SOUTHERN DISTRICT OF TEXAS                                         Nathan Ochsner, Clerk
                                    VICTORIA DIVISION

UNITED STATES OF AMERICA,                              §
 Plaintiff,                                            §
                                                       §
        v.                                             §                 CRIMINAL NO. 6:18-120-2
                                                       §                 CRIMINAL NO. 6:18-144
HECTOR GUERRA,                                         §
 Defendant.                                            §

                               MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant Hector Guerra’s Motion to Suppress (6:18-CR-120-

2, D.E. 167; 6:18-CR-144, D.E. 25), wherein he moves to suppress all evidence obtained during

the execution of a search warrant at his residence and statements he made during a custodial

interview following his arrest. An evidentiary hearing was held (8/18/2020 Hrg. Tr., D.E. 50), after

which Defendant filed supplemental memoranda (D.E. 38, 39). 1

I. Factual Background

        On October 24, 2018, Defendant was indicted for conspiracy to possess with intent to

distribute more than 1,000 kilograms of marijuana in Case No. 6:18-CR-120-2, and a warrant was

issued for his arrest. The day before agents were to execute the arrest warrant, Arturo David Ibarra,

Jr., a criminal investigator for the Starr County, Texas, District Attorney’s Office assigned to the

Border Prosecution Unit, prepared a search warrant affidavit (the “Affidavit”) for Defendant’s

residence. In the Affidavit, Investigator Ibarra wrote:

        It is my belief that the property sought pursuant to the warrant requested herein
        constitutes evidence that an offense was committed, to-wit, Possession of
        Marihuana: and that Hector Guerra AKA PELON committed said offense.
        My belief is based on the following facts: Over the past several months the Starr
        County District [A]ttorney Office along with other agencies both state and federal

       1. Defendant filed his motion to suppress in both cases. Unless otherwise noted, citations are to Case No.
6:18-CR-144.



                                                       1
    Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 2 of 13




       have been conducting an investigation into the Texas Chicano Brotherhood Gang
       here in Starr County, Texas. The investigation revealed that the Texas Chicano
       Brotherhood like any criminal street gang are organized, maintain rank, such as
       captains, lieutenants, and soldiers. The Texas Chicano Brotherhood gang has bi-
       laws [sic.], and members must follow orders from there [sic.] superior ranking
       members.
       Over the last several months Investigator Ibarra learned that the suspected party is
       an enforcer for the Texas Chicano Brother[hood] gang in Starr County. The
       enforcer is the individual whom orchestrates and pushes all the criminal activity the
       gang is involved in. Criminal activity to include aggravated assaults, assaults, home
       invasions, murders, extortions, kidnappings, narcotics smuggling, weapons
       smuggling and various other violent crimes.
       In early 2018 the suspected party was arrested for the possession of marihuana.
       During the scope of that investigation intelligence revealed that the suspected party
       was smuggling narcotics, specifically marihuana, in large quantities and has direct
       contact to the Gulf Cartel.
       It is my belief that the suspected party has evidence in his possession which can be
       beneficial to the investigation into the Texas Chicano Brotherhood gang. As an
       enforcer for the Texas Chicano Brotherhood Gang, the enforcer is tasked with many
       responsibilities for the gang and is a trusted member of whom has access to any and
       all business related to the gang.

Affidavit, D.E. 40, pp. 1–2.

       The Affidavit went on to request authorization to enter Defendant’s residence without

knocking based on the following: “During the investigation Investigator Ibarra learned that the

suspected party attended a Texas Chicano Brotherhood meeting on November 18, 2018 and the

suspected party was in the possession of a AK-47 and a handgun.” Id., p. 2. On the basis of the

Affidavit, a Starr County District Magistrate signed the search warrant on November 20, 2018.

       Investigator Ibarra testified that both warrants were executed in the early morning hours of

November 21, 2020, by a joint task effort that included state, local, and federal law enforcement

officers. Shortly before the warrants were executed, Investigator Ibarra conducted a briefing with

the investigative team, tactical team, and other agencies involved, during which he relayed that he

had secured a search warrant signed by a district judge. A few minutes before the briefing began,

Investigator Ibarra was shown a Facebook Live video Defendant had just posted, which depicted

                                                2
     Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 3 of 13




narcotics residue and a firearm on a kitchen table inside his residence. Investigator Ibarra testified

that he recognized the trailer’s interior from photos taken during the investigation earlier that year,

but he did not update the Affidavit, relay this information to the magistrate, and/or obtain a new

search warrant.

       Drug Enforcement Administration (DEA) Special Agent Matthew Dolengowski was part

of the tactical team, whose job it was to secure Defendant and conduct a protective sweep of the

residence. The team utilized an armored vehicle to breach the door and ordered all occupants to

exit the residence. In less than two minutes, Defendant and two other individuals exited the trailer.

During the protective sweep, SA Dolengowski observed, on top of a refrigerator and in plain view,

a magazine containing 18 rounds of 9mm caliber ammunition. Residue and seeds from marijuana

cigarettes were also found in ashtrays in plain view. SA Dolengowski testified that it is standard

operating procedure not to “start the search for ourselves” during a protective sweep. “If it’s not a

person, we don’t touch it. . . .We’re just looking for human beings.” Hrg. Tr. at 76:24–77:2.

       Special Agent Joshua Aaron Wedesky with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF) was part of a separate investigative team, whose job it was to execute the search

warrant. SA Wedesky testified that he knew they had a search warrant signed by a district judge

and that he had a good faith belief that he was executing a valid warrant when he entered

Defendant’s residence and searched. He never read the search warrant or Affidavit beforehand,

but instead relied on Investigator Ibarra’s representations regarding the language and scope of the

warrant.

       Underneath a pillow on Defendant’s bed, SA Wedesky found two cell phones. He later

obtained a federal search warrant to perform a forensic evaluation of the phones and uncovered

numerous incriminating photos. Agents also found: a container of marijuana inside a kitchen

cabinet; a semi-automatic pistol wrapped in underwear and a red bandana, stuffed inside an air-


                                                  3
    Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 4 of 13




conditioning vent in the floor of Defendant’s bedroom; a black Star Wars marijuana grinder;

various memorial cards for suspected Texas Chicano Brotherhood members; a box of ammunition

inside a bedroom cabinet; other ammunition inside a bedroom drawer; a police scanner; a DVR

recorder and TV to show live feed of cameras outside; a tactical vest; a night vision scope; and a

two-way radio.

       Following his arrest, Defendant was interviewed by SA Wedesky and a special agent with

the Department of Homeland Security Investigations (HSI). SA Wedesky began the interview by

informing Defendant that he had been indicted in a marijuana smuggling conspiracy and that he

had been the subject of an investigation into the Texas Chicano Brotherhood gang, which included

a Title III wiretap on his phone. SA Wedesky said that he did not want Defendant to say anything

and that he was not “trying to get information out of [him]”; he just wanted to explain what was

going on and to inform Defendant what evidence the government had against him. SA Wedesky

then played a portion of a wiretapped conversation. He next told Defendant that he would like for

Defendant to talk to them and read aloud the names of the alleged coconspirators in Case No. 6:18-

CR-120. The HSI agent told Defendant that they didn’t need him to admit to anything, but they

wanted to give him the opportunity to talk. After Defendant asked for a phone call, SA Wedesky

read Defendant his Miranda warnings. Defendant stated that he understood his rights. The

following exchange then occurred:

       SA Wedesky: At this time, are you willing to answer questions? Talk to us a little
       bit?

       Defendant: No, sir.
       SA Wedesky: Nothing?
       Defendant:[Shakes head.] I ain’t got nothing to say about it.
       SA Wedesky: Alright. Well, that’s your right. We’ll give that to you. And I’ll let
       you know that the opportunity’s not going to continue today. Okay? I mean, you


                                                4
    Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 5 of 13




       will have another opportunity to speak to us. . . . When you get to Victoria, and get
       with your lawyer, you’ll have the opportunity to speak again if you want.
       Defendant: Okay.
       SA Wedesky: But I want you to know that, if you do decide to talk, you wouldn’t
       be the only one that’s talking. There’s more than one. There’s a reason that we were
       able to get up in your phones. There’s a reason that, you know, certain arrests have
       been made. People are talking. Your friends, people that are in your organization,
       people that you call brothers. Those people are talking. So, you will have that
       opportunity. You wouldn’t be the only one that’s doing it. I just want you to
       remember that. Alright?
       Defendant: Yes, sir.
       SA Wedesky: I will also let you know that, during the search we conducted today,
       we found a gun in your bedroom.
       Defendant: In my bedroom?
       SA Wedesky: Yeah.
       Defendant: What? I ain’t got no guns in my bedroom, sir. I ain’t got no guns. I’m
       clean, the house. The only thing ya’ll coulda’ found, scattered in some shelves, is
       some bullets from last year. But guns? I don’t got no guns in my house. For real.
11/21/2018 Video of Interview, Gov’t Hrg. Exh. 46.

       Following this exchange, SA Wedesky asked Defendant if the gun found in the bedroom

was his. SA Wedesky then acknowledged that Defendant had invoked his right to remain silent

and that they could not go forward with any questions. The HSI agent continued to question

Defendant about the gun in the Facebook Live video and whether Defendant owned a gun, and

Defendant made additional statements. The interview then concluded.

       On December 20, 2018, Defendant was indicted in Case No. 6:18-CR-144 for being a felon

in possession of firearms and ammunition, to wit: (1) an Arms Corporation of the Philippines

(Rock Island Armory), model M1911 A1 FS Tactical, .45 ACP caliber pistol; (2) 8 rounds of .45

auto caliber ammunition; (3) 18 rounds of 9mm caliber ammunition; (4) 57 rounds of .45 auto

caliber ammunition; and (5) 40 rounds of .223 caliber ammunition.

II. Motion to Suppress Evidence Discovered During Search


                                                5
    Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 6 of 13




          Defendant argues that the search of his residence violated his Fourth Amendment rights

because the Affidavit was bare bones and contained stale information regarding narcotics. He

concedes the 18 rounds of 9mm caliber ammunition listed in Number 3 in Case No. 6:18-CR-144

was the product of a “protective sweep” and is therefore admissible. See United States v. Mata,

517 F.3d 279, 285 (5th Cir. 2008). However, the firearm and remaining ammunition listed in

Numbers 1, 2, 4, and 5 in Case No. 6:18-CR-144, as well as all other items seized, were the result

of an exhaustive search in which drawers and cabinets were opened, furnishings were disturbed,

and physical fixtures of the home were removed. He therefore moves to suppress all evidence

seized in the search that exceeded the initial protective sweep of his residence.

          A. Legal Standard

          Under the exclusionary rule, which “was adopted to effectuate the Fourth Amendment right

of all citizens, . . . evidence obtained in violation of the Fourth Amendment cannot be used in a

criminal proceeding against the victim of the illegal search and seizure.” United States v. Calandra,

414 U.S. 338, 347 (1974). Because a search warrant was secured, the Court must first determine

“‘whether the good-faith exception to the exclusionary rule applies; if it does not, [the Court] must

ascertain whether the warrant was supported by probable cause.’” United States v. Rojas Alvarez,

451 F.3d 320, 329–30 (5th Cir. 2006) (quoting United States v. Gibbs, 421 F.3d 352, 355 (5th Cir.

2005)).

          The Fourth Amendment exclusionary rule does not apply “when an officer acting with

objective good faith has obtained a search warrant from a judge or magistrate and acted within its

scope.” United States v. Leon, 468 U.S. 897, 920 (1984). Under the good-faith exception,

“evidence obtained by law enforcement officials acting in objectively reasonable good-faith

reliance upon a search warrant is admissible in the prosecution’s case-in-chief, even though the

affidavit on which the warrant was based was insufficient to establish probable cause.” United


                                                 6
     Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 7 of 13




States v. Shugart, 117 F.3d 838, 843 (5th Cir. 1997) (quoting United States v. Craig, 861 F.2d 818,

821 (5th Cir. 1988)). In deciding if the good faith exception applies, courts ask “whether a

reasonably well trained officer would have known that the search was illegal despite the

magistrate’s authorization.” Leon, 468 U.S. at 922, n.23. The Leon court provided four situations

in which the good faith exception does not apply: (1) the magistrate or judge who issued the

warrant “was misled by information in an affidavit that the affiant knew was false or would have

known was false except for his reckless disregard of the truth”; (2) “the issuing magistrate wholly

abandoned his judicial role”; (3) the officer relied “on an affidavit ‘so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable’”; or (4) the warrant is “so

facially deficient—i.e., in failing to particularize the place to be searched or the things to be

seized—that the executing officers cannot reasonably presume it to be valid.” Id. at 923.

       Under the Fourth Amendment, the Texas Constitution, and the Texas Code of Criminal

Procedure, a search warrant may only issue upon facts sufficient to satisfy the magistrate that

probable cause exists to believe that illegal items will be found if the search is conducted. See U.S.

Const. amend. IV; Tex. Const. art. 1, 9; TEX. CODE CRIM. PROC. § 18.01. Probable cause is

determined “by a neutral and detached magistrate instead of being judged by the officer engaged

in the often competitive enterprise of ferreting out crime.” Johnson v. United States, 333 U.S. 10,

14 (1948). In order for a judge to perform this function, the search warrant affidavit must contain

adequate supporting facts about the underlying circumstances to show that probable cause exists

for the issuance of the warrant. Whiteley v. Warden, Wyo. State Penitentiary, 401 U.S. 560, 564

(1971); TEX. CODE CRIM. PROC. § 18.01(b). “To justify a search, the circumstances must indicate

why evidence of illegal activity will be found in a particular place; the affidavit must connect the

place to be searched with the illegal activity and the evidence sought.” United States v. Dodd, 349




                                                   7
    Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 8 of 13




F. Supp. 2d 1039, 1046 (W.D. Tex. 2004) (citing United States v. Pace, 955 F.2d 270, 276–77 (5th

Cir. 1992)).

       The facts set out in the affidavit must also not have become stale when the magistrate issues

the search warrant. Guerra v. State, 860 S.W.2d 609, 611 (Tex. App. – Corpus Christi 1993, pet.

ref’d). “Probable cause ceases to exist when, at the time the search warrant is issued, it would be

unreasonable to presume the items remain at the suspected place.” Id. “The proper method to

determine whether the facts supporting a search warrant have become stale is to examine, in light

of the type of criminal activity involved, the time elapsing between the occurrence of the events

set out in the affidavit and the time the search warrant was issued.” Hafford v. State, 989 S.W.2d

439, 440 (Tex. App. – Houston [1st Dist.] 1999, pet. ref’d) (citing Guerra, 860 S.W. at 611).

       B. Analysis

           1. Does the good-faith exception to the exclusionary rule apply?

       Defendant argues that the good-faith exception to the exclusionary rule does not apply

because the Affidavit was “so lacking in indicia of probable cause as to render official belief in its

existence entirely unreasonable.” See Leon, 468 U.S. at 923. He maintains that the Affidavit was

“bare bones” and contained stale information and only “wholly conclusory statements, which lack

the facts and circumstances from which a magistrate can independently determine probable cause.”

See United States v. Satterwhite, 980 F.2d 317, 321 (5th Cir. 1992). “Generally, examples of bare

bones affidavits include those that merely state that the affiant has cause to suspect and does

believe or has received reliable information from a credible person and does believe that

contraband is located on the premises.” United States v. Pope, 467 F.3d 912, 920 (5th Cir. 2006)

(citations, internal quotation marks, and alterations omitted).

       The Government has conceded—and the Court agrees—that it was “not a real good

warrant.” Hrg. Tr. at 80:1-4. The Affidavit stated that Defendant was arrested for possession of


                                                  8
    Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 9 of 13




marijuana “in early 2018” and that the earlier investigation revealed that he was smuggling

marijuana in large quantities; however, it provided no information linking the previous or current

drug-trafficking investigations to Defendant’s residence. The Affidavit also stated that Defendant

was an enforcer for the Texas Chicano Brotherhood gang and had recently attended a gang

meeting, where he was in possession of an AK-47 and a handgun; however, it did not state that the

meeting was held at Defendant’s residence or otherwise link the weapons or the gang’s criminal

activity to Defendant’s residence, which the Government admitted “is one of the deficiencies of

the warrant.” Hrg. Tr. at 13:9-12. “Facts in the affidavit must establish a nexus between the house

to be searched and the evidence sought.” United States v. Payne, 341 F.3d 393, 400 (5th Cir. 2003).

The Affidavit is entirely devoid of such a nexus and provides no specific facts that would allow

the magistrate to conclude that there was a fair probability that drugs, weapons, or other contraband

would be found in Defendant’s residence. Finally, when an affiant relies upon information

obtained from an informant, the affiant must provide sufficient information to allow the magistrate

to determine whether the informant’s information is sufficient to create probable cause. Illinois v.

Gates, 462 U.S. 213, 238–39, 240–41 (1983). Investigator Ibarra testified that he learned about the

recent gang meeting from a confidential informant, but how he obtained this information was not

included in the Affidavit.

       Based on the above, the Court finds that “a reasonably well trained officer would have

known that the search was illegal despite the magistrate’s authorization.” See Leon, 468 U.S. at

922, n.23. Had the investigative team of agents who performed the search read the Affidavit, they

would have known that the search of Defendant’s residence was based on insufficient evidence of

probable cause and therefore was a violation of his Fourth Amendment rights.

               2. Was the search warrant supported by probable cause?




                                                 9
    Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 10 of 13




       The Court must next consider whether the search warrant was nonetheless supported by

probable cause. “Probable cause must be established in the affidavit and evidence presented to the

magistrate; an ‘otherwise insufficient affidavit cannot be rehabilitated by testimony concerning

information possessed by the affiant when he sought the warrant but not disclosed to the issuing

magistrate.’” United States v. Brown, 567 Fed. App’x 272, 283 (5th Cir. 2014) (quoting Whiteley,

401 U.S. at 565 n.8). When the issuing judge relies solely on a supporting affidavit to issue a search

warrant, “the existence of probable cause to support a warrant must be ascertained exclusively

from the four corners of the affidavit.” Dodd, 349 F. Supp. 2d at 1047 (citing Whiteley, 401 U.S.

at 565 n.8)).

       As set forth supra, the Affidavit was “so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable.” Leon, 468 U.S. at 923. Investigator Ibarra

acknowledged that the Affidavit left out key details regarding the confidential informant, wiretap

evidence that had been gathered in the nine months since Defendant’s prior arrest for possession

of marijuana, and any information regarding a reasonable belief that contraband would be found

in the residence. There is nothing in the record to indicate that he relayed this or any other

information to the magistrate before the warrant was signed. Investigator Ibarra testified that “the

judge has a right to ask me and he does, in fact, if he has any questions regarding the warrant.”

Hrg. Tr. at 36:6-7. However, he could not “specifically recall what [the judge] asked or how he

asked.” Id. at 42:25–43:1.

       The Court finds that the search warrant was not supported by probable cause and that the

good-faith exception to the exclusionary rule does not apply. The search of Defendant’s home after

the initial protective sweep incident to his arrest therefore violated his Fourth Amendment rights.

The 18 rounds of 9mm caliber ammunition listed in Number 3 in Case No. 6:18-CR-144 is

admissible; however, all evidence obtained as a result of the unlawful search of Defendant’s


                                                 10
    Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 11 of 13




residence, including the photographs obtained during the forensic search of Defendant’s phones,

must be suppressed.

III. Motion to Suppress Custodial Statements

       Defendant further seeks to suppress portions of his post-arrest interview that violate his

Fifth Amendment rights, namely, any statements he made during his continued interrogation by

agents after he invoked his right to remain silent.

       A. Legal Standard

       The Fifth Amendment protects a criminal defendant against being “compelled . . . to be a

witness against himself” during a custodial interrogation. Miranda v. Arizona, 384 U.S. 436, 467

(1966). Miranda requires law enforcement officers to, in clear and unequivocal terms, notify an

accused individual of his or her right to remain silent and assure that this right is “scrupulously

honored.” Id. at 478–79; Michigan v. Mosley, 423 U.S. 96, 103 (1975). Unless a suspect

“voluntarily, knowingly and intelligently” waives his or her right to remain silent, “any

incriminating responses to questioning may not be introduced into evidence in the prosecution’s

case in chief in a subsequent criminal proceeding.” Pennsylvania v. Muniz, 496 U.S. 582, 589

(1990) (citing Miranda, 384 U.S. at 444).

       Once an individual expresses his or her desire to remain silent, the interrogation “must

cease.” Miranda, 384 U.S. at 473–74. The term “interrogation” includes not only “express

questioning,” but also “any words or actions on the part of the police (other than those normally

attendant to arrest and custody) that the police should know are reasonably likely to elicit an

incriminating response from the suspect.” Rhode Island v. Innis, 446 U.S. 291, 300–01 (1980).

“[O]nce invoked, the police may not make any further attempts to elicit statements from that person

unless that person initiates further communication.” Hopper v. Dretke, 106 F. App’x 221, 230 (5th

Cir. 2004) (citing Edwards v. Arizona, 451 U.S. 477, 484–85 (1981)). Finally, “[a]n accused’s


                                                 11
    Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 12 of 13




postrequest responses to further interrogation may not be used to cast retrospective doubt on the

clarity of the initial request [to remain silent] itself.” Smith v. Illinois, 469 U.S. 91, 92 (1984).

        B. Analysis

        There is no question Defendant explicitly invoked his right to remain silent. Under

Miranda and its progeny, the agents should have immediately terminated the interrogation at that

point. Instead of ensuring that Defendant’s right to remain silent was “scrupulously honored,” they

continued, in the Government’s own words, “trying to encourage him to cooperate with the

government.” Hrg. Tr. 13:22-23. While not framed as a question, SA Wedesky should have known

that his statement that agents had found a gun in Defendant’s bedroom during the search was

reasonably likely to elicit an incriminating response from Defendant. Unlike the beginning of the

interview, SA Wedesky was not merely informing Defendant of any charges against him, and he

did not tell Defendant that he did not want him to respond. Finally, the Government’s argument

that Defendant’s statements are nonetheless admissible because they were res gestae has

previously been rejected in this circuit. “A statement subject to exclusion by virtue of Miranda

cannot be salvaged by being denominated as ‘res gestae.’” Brown v. Beto, 338 F. Supp. 1358, 1361

(S.D. Tex. 1971), aff’d, 468 F.2d 1284 (5th Cir. 1972), (citing Shedrick v. Maryland, 271 A.2d

773, 776 (1970) (“We find that since the interrogation was a custodial interrogation, it could not

be admissible under the res gestae rule.”)); see also Washington v. Estelle, 525 F.2d 1213, 1214

(5th Cir. 1976).

        The Court finds that all statements made by Defendant after he invoked his right to remain

silent are inadmissible and must be suppressed.



IV. Conclusion




                                                   12
   Case 6:18-cr-00120 Document 211 Filed on 02/02/21 in TXSD Page 13 of 13




      For the foregoing reasons, Defendant’s motion to suppress (6:18-CR-120-2, D.E. 167;

6:18-CR-144, D.E. 25) is GRANTED.

      It is so ORDERED this 2nd day of February, 2021.




                                           ____________________________________
                                                      JOHN D. RAINEY
                                               SENIOR U.S. DISTRICT JUDGE




                                             13
